Citation Nr: 0947673	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-24 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In July 2006 the Board remanded the 
case for further development.  In June 2008 the Board found 
that the RO had substantially complied with the Board's July 
2006 remand and denied the claim of entitlement to service 
connection for a kidney disorder.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  The Veteran 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a July 2009 Order, granted a Joint Motion for Remand (JMR), 
remanding the case for compliance with the terms of the joint 
motion.  

In April 2008, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
St. Louis RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of the hearing is 
in the Veteran's claims folder.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In January 2004 the Veteran filed a claim for service 
connection for a kidney disorder.  As noted in the 
Introduction, the claim was denied by the RO in July 2004 and 
by the Board in June 2008 on both a direct service connection 
basis and a presumptive service connection basis under 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2009), regarding herbicide 
exposure.  In the JMR that accompanies the Court's July 2009 
Order, the parties indicated that the Board's determination 
that the Veteran was not entitled to a VA examination in 
conjunction with his claim too narrowly relied on the fact 
that there was no evidence of a kidney disorder in service 
and did not consider evidence in the record that the claimed 
disability, a kidney disorder, "may be associated with the 
claimant's . . . service."  See 38 U.S.C. §§ 5103A(d), 
Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  In support of 
their contentions, the parties point to evidence in the 
record indicating that the Veteran is currently service 
connected for prostatitis with a history of urethritis and 
that kidneys "are part of the same system and could be 
impacted by injury or disease to other parts of that 
system."  As a result, the parties have instructed the Board 
to provide the Veteran with an examination "to determine if 
any current kidney disability is etiologically related to in-
service symptomatology (e.g. urethritis) that served as the 
basis for the award of service connection for Appellant's 
other urological condition."

Accordingly, the case is REMANDED for the following action:

1. The claims file should be reviewed by 
an examiner whom the RO deems appropriate 
to render an opinion regarding the 
etiology of the Veteran's kidney 
disorder.
The examiner is requested to review all 
pertinent records associated with the 
claims file and address the following in 
the examination report:

Please render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that a 
current kidney disorder was caused 
by the Veteran's active service 
and/or caused/related or aggravated 
by the Veteran's service-connected 
prostatitis with a history of 
urethritis.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

In rendering these opinions please note 
that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural 
progression.  If aggravation is present, 
the examiner should indicate, to the 
extent that is possible, the approximate 
level of disability before the onset of 
the aggravation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  Specifically, the 
RO should fully adjudicate the claim for 
a kidney disorder on both a direct and 
secondary service connection basis.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



